DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US2016/0370644 A1).
In regard to independent claim 1, Wang et al. discloses a display panel, comprising (see e.g. Figures 1-3): 
a first display area 141 and a second display area (i.e. area adjacent to 141) adjacent to each other, 
wherein the display panel further comprises a display substrate 12, 
a lens 111 on the display substrate 12, and 
a transparent cover plate 10 covering the lens 111 and the display substrate 12, 
wherein the display substrate 12 comprises a first display portion in the first display area and a second transparent portion in the second display area, and the lens 111 is configured to emit a part of the light from the first display portion from the second display area (see e.g. Figures 1-3).
In regard to claim 2, Wang et al. discloses the limitations as applied to claim 1 above, and (see e.g. Figure 3):
wherein the lens 111 comprises a convex lens that partially covers the first display portion and completely covers the second transparent portion.
In regard to claim 4, Wang et al. discloses the limitations as applied to claim 1 above, and 
wherein the second display area is near an edge of the display panel (see e.g. Figures 1-3).
In regard to claim 5, Wang et al. discloses the limitations as applied to claim 4 above, and
wherein the transparent cover plate 10 comprises an edge portion in the second display area and having a slope shape (see e.g. Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2016/0370644 A1) in view of Han et al. (US 2012/0139964 A1).
In regard to claim 3, Wang et al. discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the convex lens has a semi-cylindrical shape.
However, Han et al. discloses (see e.g. paragraph [0038]):
wherein the convex lens has a semi-cylindrical shape.
Given the teachings of Han et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the convex lens has a semi-cylindrical shape.
Doing so would provide art recognized equivalent lens shapes for redirection of light.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2016/0370644 A1).
In regard to claim 6, Wang et al. discloses the limitations as applied to claim 5 above, but fails to disclose
wherein with respect to an extension plane of the display substrate, the edge portion has an inclination angle less than 40 degrees.
However, one of ordinary skill in the art would recognize using a configuration in which wherein with respect to an extension plane of the display substrate, the edge portion has an inclination angle less than 40 degrees, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, the inclination angle would be selected based on the desired direction of the light propagation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein with respect to an extension plane of the display substrate, the edge portion has an inclination angle less than 40 degrees.
Doing so would provide the desired direction of light propagation that maximizes the display size/quality.
In regard to claim 7, Wang et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a size of the second transparent portion is less than 5 mm.
However, one of ordinary skill in the art would recognize using a configuration in which wherein a size of the second transparent portion is less than 5 mm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, selecting the size of the region determines the quality/resolution of the display device, specifically in the edge regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein a size of the second transparent portion is less than 5 mm.
Doing so would provide a desired quality and resolution to the edge region of the device.



Allowable Subject Matter
Claims 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 8 and 13-19, the closest prior art references fail to disclose or make obvious all of the limitations of claim 8, including the limitations, “a camera disposed on a side of the second transparent portion away from the transparent cover plate.”
In regard to dependent claim 11, the closest prior art references fail to disclose or make obvious all of the limitations of claim 11, including the limitations, “a light sensor disposed on a side of the second transparent portion away from the transparent cover plate.”
In regard to dependent claim 12, the closest prior art references fail to disclose or make obvious all of the limitations of claim 12, including the limitations, “a distance sensor disposed on a side of the second transparent portion away from the transparent cover plate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871